In a proceeding pursuant to CPLR article 78 inter alia to annul a determination of appellant, Board of Appeals of the Town of Islip, dated May 14, 1974 and made after a hearing, denying petitioner’s application for a variance, the appeal is from a judgment of the Supreme Court, Suffolk County, entered December 4,1974, which granted the application and directed appellant Director of the Department of Buildings and Housing to issue a building permit to petitioner. Judgment affirmed, without costs. Under the circumstances of this case, petitioner is entitled to erect a one-family home on the substandard parcel here involved. Martuscello, Acting P. J., Latham, Margett and Brennan, JJ., concur; Cohalan, J., not voting.